Citation Nr: 1750309	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 22, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to February 1982.

This appeal first arose before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee concerning the disability evaluation of service-connected bilateral foot calluses.  Jurisdiction has been subsequently transferred to the RO in Louisville, Kentucky.

Procedurally, the remaining issue on appeal arose in a July 2014 Board decision.  The Board found that the record reasonably raised the issue of entitlement to TDIU as such a claim was part and parcel to the adjudication of the increased rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thereafter, in the most recent Board decision of May 2017, a determination was made to bifurcate the sole remaining issue on appeal, entitlement to TDIU prior to August 22, 2012, and remand for further development.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S.Ct. 75 (2012) (VA is free to bifurcate a claim and to adjudicate the distinct theories of entitlement separately.); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that, in general, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the AOJ may submit such case to the Director, Compensation Service, for extraschedular consideration.  The Board is prohibited from granting a TDIU under 38 C.F.R. § 4.16(b) in the first instance because the authority to grant such a rating is vested specifically in the Director, Compensation Service.  If the Board finds that consideration of entitlement to a TDIU on an extraschedular basis is warranted under 38 C.F.R. § 4.16(b), then it must remand the case to the AOJ for referral to the Director, Compensation Service.    

Despite the arguments raised by the Veteran's representative in their October 2017 Post-Remand Brief, the Board is required to obtain a decision from the Director, Compensation Service, before adjudicating the issue of entitlement to a TDIU on an extraschedular basis.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015); see also Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The sole issue remaining on appeal is entitlement to TDIU prior to the Veteran's August 22, 2012, award of a 100 percent disability evaluation due to major depressive disorder.  Prior to this date, service connection was in effect for bilateral foot calluses, rated 30 percent disabling from July 26, 2004; degenerative joint disease of the lumbar spine rated 20 percent since August 22, 2012, through July 27, 2015, and 40 percent from March 17, 2016; and, major depressive disorder rated as 100 percent since August 22, 2012.  Thus, the Veteran's combined evaluation for his service-connected disabilities throughout the entire period on appeal is 30 percent.  As such, he does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  As noted above, it is VA policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities. 38 C.F.R. § 4.16(b).  As also noted above, even if the Veteran is unemployable due to his service-connected disabilities, the Board has no authority to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Id.

Following the most recent Board remand, in May 2017 the RO procured a retrospective medical opinion concerning the functional impact of the Veteran's bilateral calluses on his ability to work.  A review of the claims file, including notations of the Veteran's symptomatic complaints and employment history, the examiner opined that prior to August 2012, the "bilateral foot impairments it would preclude physical and sedentary employment."  

Having reviewed the record evidence, and in light of the May 2017 medical opinion, the Board finds that referral to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis is warranted.  Id.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer this case to the Director, Compensation Service, for consideration of the assignment of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  A copy of the Director's decision must be associated with the claims file.

2.  Readjudicate the Veteran's claim of entitlement to a TDIU on an extraschedular basis.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




